Name: Commission Regulation (EC) No 1485/95 of 28 June 1995 opening and providing for the administration of Community tariff quotas for the import of bulls, cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds for the period 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy
 Date Published: nan

 No L 145/52 EN Official Journal of the European Communities 29 . 6 . 95 COMMISSION REGULATION (EC) No 1485/95 of 28 June 1995 opening and providing for the administration of Community tariff quotas for the import of bulls, cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds for the period 1 July 1995 to 30 June 1996 THE COMMISSION OF THE EUROPEAN COMMUNITIES, importers in the new Member States ; whereas, in order to prevent speculation and given the end-use, only quantities of a certain size representative of trade with third coun ­ tries should be taken into account as reference quantities for the allocation of the second part ; whereas, for all traders from the new Member States, imported animals must be from countries which are third countries for them at the time of import ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 12 ( 1 ) and (4) thereof, Whereas, subject to the provisions of this Regulation , Commision Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 1 199/95 0, is applicable ; Whereas the Community has undertaken, pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, to open an annual tariff quota of 20 000 head at a rate of duty of 6 % for bulls, cows and heifers, other than those intended for slaughter, of the mottled Simmental breed and the Schwyz and Fribourg breeds and an annual tariff quota of 5 000 head at a rate of 4 % for cows and heifers, other than those intended for slaughter, of the grey, brown, yellow and mottled Simmental breed and the Pinzgau breed ; whereas Council Decision 95/ 136/EC of 14 March 1995 relating to the conclusion of an Agreement between the European Community and Austria pursuant to Article XXVIII of the GATT (3) unbinds the quota of 20 000 head and replaces it with a tariff quota of 5 000 head at the same rate of duty ; whereas those quotas should therefore be opened for the period 1 July 1995 to 30 June 1996 and detailed rules adopted for their application ; Whereas implementation of the abovementioned Agree ­ ments requires a revision of the specific detailed rules governing import licensing arrangements in the beef and veal sector, currently provided for in Commission Regula ­ tion (EEC) No 2377/80 (6), as last amended by Regulation (EC) No 1084/94 Q, before 1 July 1995 ; whereas, to prevent problems arising in the practical application of the current quotas, that Regulation should not apply and this Regulation should include the necessary detailed rules for the import licences required ; Whereas there should be a guarantee in particular of equal and continuing access to the said quotas for all inte ­ rested traders within the Community and of uninter ­ rupted application of the customs duties laid down for those quotas to all imports of the animals in question until the quotas are exhausted ; Whereas Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (8), as amended by the Act of Accession of Austria, Finland and Sweden, provides for customs super ­ vision of goods put into free circulation at a reduced rate of duty on account of their end-use ; whereas imported animals should be monitored for a certain period to ensure they are not slaughtered ; whereas, in order to ensure that the animals concerned are not slaughtered, a security should be required ; Whereas these arrangements are based on the allocation by the Commission of the quantities available to tradi ­ tional traders (first part) and traders involved in the cattle trade (second part) ; whereas the first part should be allo ­ cated to traditional importers in proportion to the number of animals imported under similar quotas between 1 July 1992 and 30 June 1995 and to traditional Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , ( ¦) OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 119, 30. 5. 1995, p. 4. (6) OJ No L 241 , 13 . 9 . 1980 , p. 5 . 0 OJ No L 120, 11 . 5. 1994, p. 30 . (8) OJ No L 302, 19. 10 . 1992, p. 1 . ( l ) OJ No L 148 , 28 . 6. 1968, p. 24. (*) OJ No L 45, 1 . 3 . 1995, p. 2. P) OJ No L 91 , 22. 4. 1995, p. 41 . 29 . 6 . 95 EN Official Journal of the European Communities No L 145/53 HAS ADOPTED THIS REGULATION : Article 1 1 . The following tariff quotas are hereby opened for the period 1 July 1995 to 30 June 1996 : Serial CN code No (') Description Quota Customs volume duty 09.0001 ex 0102 90 05 Cows and heifers, other than those 5 000 6 % ex 0102 90 29 intended for slaughter, of the folio ­ ex 0102 90 49 wing mountain breeds : grey, brown, ex 0102 90 59 yellow and mottled Simmental ex 0102 90 69 breed and Pinzgau breed 09.0003 ex 0102 90 05 Bulls, cows and heifers , other than 5 000 4 % ex 0102 90 29 those intended for slaughter, of the ex 0102 90 49 following breeds : mottled ex 0102 90 59 Simmental breed and Schwyz and ex 0102 90 69 Fribourg breeds ex 0102 90 79 (') Taric codes : see Annex I. 2 . For the purposes of this Regulation, the animals referred to in paragraph 1 shall be considered not to be intended for slaughter if they are not slaughtered within four months of the date of acceptance of the declaration of release for free circulation .  importers from the new Member States who are able to furnish proof of having, between 1 July 1992 and 30 June 1995, imported into the Member State in which they are established animals falling within the CN codes referred to in Annex I from countries which, at the time of import, were for them third countries . Derogations may, however, be granted in the event of duly proven cases of force majeure. 3 . To benefit from the tariff quota covered by serial No 09.0003 , the following must be presented :  for bulls : a predigree certificate,  for female animals : a pedigree certificate or a certifi ­ cate of registration in a herdbook certifying the purity of the breed . (b) The second part, equal to 20 % of the quota volume, shall be reserved for applicants who can prove that they imported, between 1 July 1994 and 30 June 1995, at least 15 live bovine animals falling within CN code 0102 from countries which, at the time of import, were for them third countries. Importers must be entered in a national VAT register. Article 2 2. The first part shall be allocated to importers as referred to in 1 (a) in proportion to their imports under the same quota between 1 July 1992 and 30 June 1995 or to the quantities applied for if they are less than imports during the period in question . The second part shall be allocated to eligible importers as referred to in 1 (b) in proportion to the quantities applied for. In the latter case : 1 . The two quota volumes referred to in Article 1 ( 1 ) shall each be divided into two parts of 80 % , i.e. 4 000 head, and 20 % , i.e. 1 000 head : (a) applications for the right to import more than 50 head shall automatically be reduced to that number ; (a) The first part, equal to 80 % of the quota volume, shall be allocated to :  importers from the Community as constituted on 31 December 1994 who are able to furnish proof of having imported animals covered by the quotas between 1 July 1992 and 30 June 1995, and (b) applications which would give rise to a right to import less than 15 head shall not be taken into account ; Official Journal of the European Communities 29 . 6 . 95No L 145/54 EN 3 . Pursuant to the notification of allocation from the Commission , import licences shall be issued as soon as possible on application by and in the names of the traders who have obtained rights to import. The issue of licences shall be subject to the lodging by the applicant of a secu ­ rity of ECU 25 per head . The security shall be released immediately licences are returned to the issuing authority bearing an endorsement by the customs authorities acknowledging import of the animals. 4. Import licences shall be valid for ninety days from the date of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 . However, their term of validity shall expire on 30 June 1996 at the latest . 5 . Without prejudice to the provisions of this Regula ­ tion , Regulation (EEC) No 3719/88 shall apply. Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 3719/88 , however, import licences issued pursuant to this Regulation shall not be transferable and shall confer the right to use the tariff quota only if made out in the name entered on the declaration of release for free circulation accompanying them. Article 8 (4) and the second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 shall not apply. (c) quantities which have not been allocated, owing to the minimum 15 head limitation, shall be allocated by drawing lots for batches of 15 head . 3 . Any quantities of one of the two parts of the same tariff quota referred to in paragraph 1 not applied for shall automatically be transferred to the other part of the quota in question . 4. Proof of import shall be provided solely by means of the customs document of release for free circulation duly endorsed by the customs authorities . Article 3 1 . An application for the right to import may only be submitted in the Member State in which the applicant is entered in a national VAT register. 2. An applicant may submit only one application per quota and that application shall refer to only one part of the quota. Where an applicant submits more than one application for a quota, all applications from that person shall be considered invalid. 3 . For the purposes of Article 2 (2), all applications, accompanied by the proof referred to in Article 2 (4), must reach the competent authorities by 24 July 1995. After verifying the documents submitted, the Member States shall notify the Commission , by 11 August 1995, of :  the number of applicants and the number of head applied for by each category of importer ;  the average figure for previous imports supplied by each applicant in respect of the quantities reserved for importers as referred to in Article 2 ( 1 ) (a). 4. All notifications, including 'zero' notifications, shall be made to the address given in Annex II. Article 4 The Commission shall notify the Member States as soon as possible of the quantities to be allocated to each appli ­ cant, where necessary as a percentage of the quantity originally applied for or of the applicant's previous imports. Article 5 1 . Imports of quantities allocated shall be subject to presentation of an import licence . 2. Import licence applications may only be lodged with the competent authority of the Member State in which the applicant is entered in a national VAT register. Article 6 1 . Checks to ensure that imported animals are not slaughtered within four months of release into free circu ­ lation shall be carried out in accordance with Article 82 of Regulation (EEC) No 2913/92. 2 . Without prejudice to the provisions of Regulation (EEC) No 2913/92, importers shall lodge a security of ECU 1 367 per tonne with the competent customs authorities to ensure compliance with the obligation not to slaughter the animals . The security shall be released immediately proof is supplied to the customs authorities concerned that the animals : (a) were not slaughtered within four months of the date of release for free circulation , or (b) were slaughtered within that period for reasons consti ­ tuting a case of force majeure or for health reasons or died as a result of sickness or an accident. Article 7 On the licence application and the licence itself shall be entered : (a) in section 8 , the country of origin ; (b) in section 1 6, the CN codes given in Annex I ; 29 . 6 . 95 EN Official Journal of the European Communities No L 145/55 (c) in section 20 , one of the following :  Razas alpinas y de montaÃ ±a [Reglamento (CE) n ° 1485/951  Alpine racer og bjergracer (forordning (EF) nr. 1485/95),  HÃ ¶henrassen (Verordnung (EG) Nr. 1485/95),  Ã Ã »ÃÃ ¹Ã ºÃ ­Ã  Ã ºÃ ±Ã ¹ Ã ¿Ã Ã µÃ ²Ã ¯Ã Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1485/95],  Alpine and mountain breeds (Regulation (EC) No 1485/95),  Races alpines et de montagne [rÃ ¨glement (CE) n0 1485/951, the basis of the returned licences referred to in Article 5 (3). The information shall be sent by fax to the address given in Annex III . Article 9 1 . Quantities for which import licence applications have not been received by 31 March 1996 shall be allo ­ cated to importers who have applied for import licences for the total quantity to which they are entitled, irrespec ­ tive of the provisions of Article 2 ( 1 ). 2 . To that end, by 10 April 1996, Member States shall forward to the address given in Annex II details of the quantities for which no application has been received and the information referred to in the second subparagraph of Article 3 (3). The Commission shall carry out an alloca ­ tion , by lot, of batches of 15 head and notify the Member States of the result by 17 April 1996. 3 . For the purposes of this Article, Articles 5, 6 and 7 shall apply. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 .  Razze alpine e di montagna [regolamento (CE) n . 1485/95],  Bergrassen [Verordening (EG) nr . 1485/95],  RaÃ §as alpinas e de montanha [Regulamento (CE) n? 1485/95],  Alppi- ja vuoristorotuja [asetus (EY) N:o 1485/95],  Alp- och bergraser (fÃ ¶rordning (EG) nr 1485/95). Article 8 At the beginning of each month, the competent author ­ ities shall forward details of the quantities and the origin of the animals imported during the previous month on This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission No L 145/56 EN Official Journal of the European Communities 29 . 6. 95 ANNEX I Taric codes Order No CN code Taric code 09.0001 ex 0102 90 05 0102 90 05*20 * 40 ex 0102 90 29 0102 90 29*20 * 40 ex 0102 90 49 0102 90 49*20 * 40 ex 0102 90 59 0102 90 59*11 * 19 * 31 * 39 ex 0102 90 69 0102 90 69*10 * 30 09.0003 ex 0102 90 05 0102 90 05*30 * 40 * 50 ex 0102 90 29 0102 90 29*30 * 40 * 50 ex 0102 90 49 0102 90 49*30 * 40 * 50 ex 0102 90 59 0102 90 59*21 * 29 * 31 * 39 ex 0102 90 69 0102 90 69*20 * 30 ex 0102 90 79 0102 90 79*21 * 29 29 . 6. 95 I EN I Official Journal of the European Communities No L 145/57 ANNEX II COMMISSION OF THE EUROPEAN COMMUNITIES, DG XXI-B.6  Economic Tariff Questions ; telefax : (32-2) 296 33 06 . ANNEX III COMMISSION OF THE EUROPEAN COMMUNITIES, DG VI-D.2  Beef/veal and sheepmeat ; telefax : (32-2) 295 36 13 .